Name: Commission Regulation (EC) No 1188/94 of 26 May 1994 opening a standing invitation to tender for the sale of Parmigiano-Reggiano cheese held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 132/6 Official Journal of the European Communities 27. 5. 94 COMMISSION REGULATION (EC) No 1188/94 of 26 May 1994 opening a standing invitation to tender for the sale of Parmigiano-Reggiano cheese held by the Italian intervention agency No 1107/68 , issue a standing invitation to tender for the resale on the market of Parmigiano-Reggiano cheese deli ­ vered into storage before 1 May 1993 and held by the agency. Article 2 1 . The final date for the submission of tenders for the first partial tendering procedure shall be 14 June 1994. 2. Tenders must be lodged with the Italian interven ­ tion agency : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in the milk and milk products sector ('), as last amended by Regulation (EC) No 230/94 (2), and in particular Article 8 (5) thereof, Whereas Article 6 of Commission Regulation (EEC) No 1107/68 of 27 July 1968 on detailed rules of appli ­ caiton for intervention on the market in Grana padano and Parmigiano-Reggiano cheeses (3), as last amended by Regulation (EC) No 1003/94 (4), provides for the possibi ­ lity of a sale by tender so as to dispose of cheese held in public storage ; whereas Article 6 to 14 of the said Regula ­ tion lay down the selling procedures and conditions ; whereas, given the age of certain quantities of Parmigia ­ no-Reggiano cheese in public storage, they should be resold on the market but without jeopardizing market balance ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The Italian intervention agency shall, in accordance with the conditions laid down by Regulation (EEC) Azienda di Stato per gli interventi nel mercato agricolo (AIMA), Via Palestro 81 , 1-00198 Roma, (tel .: (39-6) 647 49 91 , telex : 613003/620331 AIMA (I) fax : (39-6) 445 39 40). Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 May 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . 0 OJ No L 30, 3 . 2. 1994, p . 1 . (3) OJ No L 184, 29. 7 . 1968 , p. 29 . (4) OJ No L 111 , 30. 4. 1994, p. 77 .